TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 20, 2019



                                      NO. 03-18-00649-CV


                               The State Bar of Texas, Appellant

                                                 v.

                                   Robert J. Wilson, Appellee




         APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND SHANNON
          REVERSED AND RENDERED -- OPINION BY JUSTICE SHANNON




This is an appeal from the interlocutory order signed by the trial court on September 19, 2018.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the order. Therefore, the Court reverses the trial court’s interlocutory order and renders

judgment dismissing appellee’s cause of action for want of jurisdiction. Appellee shall pay all

costs relating to this appeal, both in this Court and the court below.